Exhibit 10.3

 

LOGO [g477584page80a.jpg]

April 1, 2012

Eric Labiak

1348 Jacob Drive

Yardley, PA 19067

Dear Eric:

Online Resources Corporation (the “Company”) is pleased to offer you a special
bonus arrangement as a retention incentive for you to maintain your employment
in good standing with the Company through March 31, 2013 (your “Stay Date”).
Under this arrangement, and subject to the conditions described below in this
letter, if you are actively employed by the Company on your Stay Date, you will
be entitled to a payment from the Company of $60,000 (your “Retention Bonus”).
Generally, your retention bonus will be paid to you in a single cash payment,
less any applicable Federal and state income and employment taxes required to be
withheld, within fifteen days following your Stay Date.

If you voluntarily terminate your employment with the Company before your Stay
Date, you will not be entitled to payment of any portion of your Retention
Bonus. Also, if your employment with the Company is terminated by the Company
“for Cause” before your Stay Date, you will not be entitled to payment of any
portion of your Retention Bonus. For purposes of your Retention Bonus, your
employment will be considered to have been terminated “for Cause” if the reason
for the termination is: (i) your commission of any acts of fraud or
misappropriation intended to result in substantial personal enrichment at the
expense of the Company; (ii) your repeated violations of your obligations to the
Company that are demonstrably willful and deliberate and that result in material
injury to the Company; or (iii) your breach of an published Company policy that,
in the opinion of counsel, had a reasonable likelihood to expose the Company to
material liability or material regulatory noncompliance.

In addition, if you have been placed on a Performance Improvement Plan (“PIP”)
that is in effect at the time of your Stay Date, or that you have successfully
cleared within 60 days before your Stay Date, you will only be entitled to
receive your Retention Bonus if remain employed by the Company and are in good
standing on the date that is 60 days after you have successfully cleared the
PIP. In that case, payment of your Retention Bonus will be made, less any
applicable Federal and state income and employment taxes required to be
withheld, within fifteen days following the date that is 60 days after you have
successfully cleared the PIP.

 

LOGO [g477584page80c.jpg]

 

1



--------------------------------------------------------------------------------

On the other hand, if your employment with the Company is terminated by the
Company other than “for Cause” before your Stay Date, you will be entitled to
receive your Retention Bonus at the time of your termination.

Nothing in this letter or in the offer to you of a Retention Bonus is intended
to create an employment contract for any specific period of time. You should
understand that you, like all employees at the Company are employed “at will,”
which means that you and the Company each have the right to terminate the
employment relationship at any time for any reason, whether or not “for Cause.”
In addition, any determination of your entitlement to receive a Retention Bonus
in accordance with the terms and conditions set forth in this letter, including
whether your employment terminated “for Cause,” whether you were subject to a
PIP at any time, whether you have successfully cleared a PIP, or whether you are
in good standing with the Company will be made by the Company in its sole
discretion and will be binding on you and the Company unless you can demonstrate
by clear and convincing evidence that the Company was acting in bad faith in
making the determination.

Sincerely,

 

LOGO [g477584page81.jpg]

Sheri Mullin

Vice President, Human Resources

& Training

Accepted:

/s/ Eric Labiak Signature Eric Labiak                            4/16/2012

Print Name                            Date

 

2